t c summary opinion united_states tax_court norman john haas iii and susan renee haas petitioners v commissioner of internal revenue respondent docket no 1234-05s filed date norman john haas iii and susan renee haas pro sese kelly m davidson for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code unless otherwise indicated subsequent section references are to the internal_revenue_code as in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure petitioners concede their deductions for a medical_expenses b personal_property_taxes of dollar_figure c a charitable_contribution of dollar_figure worth of numismatic items and dollar_figure in carryover contributions from a prior year and d asset protection expense respondent concedes that petitioners are entitled to deductions for real_estate_taxes of dollar_figure and a charitable gift of dollar_figure worth of philatelic items the issues for decision are whether petitioners are entitled to itemized_deductions for a additional charitable gifts in cash and in_kind and b a casualty or theft_loss of dollar_figure and whether petitioners are liable for the accuracy- related penalty under sec_6662 due to negligence the stipulated facts and exhibits received in evidence are incorporated herein by reference at the time the petition was filed petitioners resided in phoenix arizona background petitioners were married in and combined two adult households into one small house norman john haas iii petitioner worked for honeywell international inc and susan renee haas was employed as a registered nurse during petitioners’ charitable gifts on their federal_income_tax return for petitioners deducted on schedule a itemized_deductions gifts to charity of dollar_figure included in the total was dollar_figure as gifts by cash or check and dollar_figure as gifts other than by cash or check petitioners also included with their return four forms noncash charitable_contributions two of the forms list donations to the salvation army valued at dollar_figure each on five dates consisting of misc antiques furniture toys games signs pottery china glassware etc a third form lists sun cities animal rescue as the donee also of misc antiques furniture toys games signs pottery china glassware etc and goodwill as the donee of like new tv bags of fashon sic clothes like new coutch sic chairs boxes household goods as with the other two forms the latter lists donations on five dates three valued at dollar_figure one at dollar_figure and one at dollar_figure the fourth form_8283 relates to philatelic and numismatic gifts on which the parties have come to agreement petitioners’ casualty or theft_loss petitioners also deducted on schedule a casualty and theft losses of dollar_figure form_4684 casualties and thefts which was included with petitioners’ tax_return described the affected property as a chevrolet silverado extra cab pickup truck truck petitioners reported on the form that the truck had a cost_basis of dollar_figure a fair_market_value before the casualty or theft of dollar_figure and a fair_market_value after the casualty or theft of dollar_figure petitioner filed a report of a stolen vehicle on date with the phoenix police department the report includes along with other information a valuation of the truck at dollar_figure and states that the truck had been driven approximately big_number miles by the date of the theft other notations in the report indicate that there was a toolbox in the rear of the truck and that the vehicle was insured by allstate according to a supplemental police report on the incident petitioners’ truck was recovered on date in addition to repeating much of the information recorded in the original report the supplemental report states that the vehicle was stopped by the border patrol at the sunsites texaco fuel station the vehicle has extensive damage to the exterior and interior there was no toolbox in the bed of the truck the certificate of title for the truck indicates that the factory list price was dollar_figure and that title was transferred to petitioner on date with an odometer reading of big_number miles judging from other information in the certificate of title petitioner is the third owner of the truck a copy of the cochise county sheriff’s department vehicle removal report shows that the odometer indicated big_number miles when the truck was recovered the parties stipulated a portion of the january-date edition of the kelly blue_book older car guide models blue_book that provides a range of values in for model trucks including petitioners’ make and model discussion the commissioner’s determinations are presumed correct and generally taxpayers bear the burden of proving otherwise rule a petitioners have neither argued for nor met the requirements for the application of sec_7491 because sec_7491 is not here applicable the burden_of_proof does not shift to the commissioner petitioners’ charitable gifts respondent denied petitioners’ deduction for dollar_figure of cash gifts for lack of substantiation petitioner testified that me and my wife gave dollar_figure in cash at that time to our church he testified that they have no receipts and no letter from the church i mean you put the money in the basket he further explained in his testimony taxpayers are required to keep records of charitable_contributions of money sec_1_170a-13 income_tax regs requires substantiation for charitable_contribution deductions a taxpayer must maintain one of the following a canceled check a receipt or letter from the donee charitable_organization showing the name of the donee and the date and the amount of the contribution or other reliable records showing the name of the donee and the date and the amount of the contribution id petitioners’ church donations do not meet the requirements of sec_1_170a-13 income_tax regs see blair v commissioner tcmemo_1988_581 where a charitable_contribution is made of property other than money sec_170 allows a deduction of the fair_market_value of the property at the time of contribution see sec_1_170a-1 income_tax regs petitioners bear the burden of proving both the fact that the contribution was made and the fair_market_value of the contributed_property see rule a 79_tc_714 affd 731_f2d_1417 9th cir during the examination of petitioners’ return respondent asked them for an itemized list of the values of the items they donated petitioner testified that and what i did at the time was i divided it by the number of gifts that i had given to these charities he also testified that he was told that certain receipts i should only claim dollar_figure because that’s the total value of those gifts and some gifts i could have claimed up to dollar_figure but that he did not know it at the time petitioner testified that the gifts were valued based upon what one would pay at a thrift shop or rummage sale as evidence to substantiate their noncash gifts petitioners introduced an itemized list of what petitioner testified to be the value of the gifts that they had claimed on their return petitioners’ list gave only a general description of the items that they donated one of the gift dates on petitioners’ list date is not listed on the return petitioners claimed on their return dollar_figure as the value for each of gifts to the salvation army aside from the fact that the amounts on petitioners’ list appear to be inflated none of them are valued by petitioners at dollar_figure each of the three gifts to sun cities animal rescue is reported on the return at a value of dollar_figure but on the list the gifts are valued at dollar_figure dollar_figure and dollar_figure the values of the two goodwill donations on the list likewise do not jibe with the amounts on the return while the court believes that petitioners actually donated the items on the list petitioners offered no corroborating evidence that the method they used to value the property was accurate the court finds that petitioners have failed to prove the value of their contributions the court further finds using its judgment that the fair_market_value of the donated property was dollar_figure petitioners are entitled to a deduction in that amount see 39_f2d_540 2d cir zmuda v commissioner supra fontanilla v commissioner tcmemo_1999_156 petitioners’ casualty or theft_loss respondent did not allow petitioners any deduction for the damage caused as a result of the theft of their truck in respondent’s position is that petitioners’ loss if any was covered by allstate insurance_company and that petitioners have failed to show that they were not reimbursed by allstate respondent also argues that petitioners’ claim of loss is excessive losses may be deductible under sec_165 to the extent that they are not_compensated_for_by_insurance_or_otherwise petitioners produced at trial a letter from geico insurance_company stating that petitioners were insured for the period during which the truck was stolen and that they filed no claims during that period respondent relies on the police report stating that petitioners were covered by allstate and argues that petitioners did not provide evidence that they did not file a claim with allstate petitioner testified that his only automobile insurer was geico with whom there was no theft coverage for the truck in respondent’s examining agent testified that petitioner told her during the examination that it was too expensive to have full coverage on the truck and that it was covered only by liability insurance the court accepts petitioners’ evidence and finds that they were not compensated by insurance or otherwise for the loss from damage to the truck caused by theft in the case of an individual sec_165 allows a taxpayer to claim as a deduction any loss from theft or casualty sustained during the taxable_year the loss is allowed only to the extent that it exceeds dollar_figure and the net_casualty_loss is in excess of percent of the taxpayer’s adjusted_gross_income sec_165 the amount of the loss allowable as a deduction is the lesser_of the difference between the fair_market_value of the property immediately before and immediately after the casualty or the adjusted_basis of the property 305_us_468 sec_1_165-7 and b income_tax regs the fair_market_value of the property immediately before and immediately after the casualty shall generally be ascertained by competent appraisal sec_1_165-7 income_tax regs petitioners’ case is made difficult to decide in their favor because they have no appraisals for the fair_market_value of the truck immediately before and immediately after it was damaged respondent argues for_the_use_of the blue_book as an appropriate guide for determining the value of petitioners’ truck immediately before the casualty using the blue_book respondent would value the truck immediately before the casualty at between dollar_figure and dollar_figure petitioners argue that although generally useful blue_book values in this case are inaccurate petitioner testified that the truck was literally a showpiece according to petitioner it had special paint wheels tires and engine appearance items and extensive electronic gaming music lighting and antitheft systems petitioner testified that he entered the truck in various car shows but he presented no pictures trophies or other evidence of having entered his truck into the shows petitioners did produce receipts for the purchase of the electronic gaming music lighting and antitheft systems showing the total cost to be more than dollar_figure the electronics however were installed in the truck in years before the theft the electronics would not have the same value in as they did when new in even more difficult is determining the fair_market_value of the truck after the casualty petitioners reported on their return that the truck was only worth dollar_figure after the theft but the record contains no explanation of the derivation of petitioners’ asserted valuation petitioners produced no pictures of the damage to the truck there is no insurance 1the mileage accumulated on the truck and the carrying of a toolbox without further explanation is more suggestive of a working truck than a show truck company estimate of damage and no detailed and coherent description of the damage by petitioners themselves the police report states only that there was extensive damage to the interior and exterior of the truck the notes of respondent’s examining agent indicate that petitioners reported to her that as a result of the theft they repaired the frame and body of the truck and replaced the stereo glass tires engine and seats evidence of the cost of repair to damaged property is acceptable as evidence of loss if a the repair was necessary to restore the property to its condition just before the casualty b the repair costs are not excessive c the repair does not exceed the damage and d the value of the property after the repair does not as a result of the repair exceed the precasualty value sec_1_165-7 income_tax regs petitioners introduced into the record evidence in the form of receipts for the repair and replacement of some items in connection with the theft of and damage to the truck in most of the receipts represent expenditures_for replacing the engine and tires of the truck according to the supplemental police report however the border patrol stopped the stolen truck at a gas station the court surmises that the truck was being driven with operating engine and tires at the time it was stopped petitioners have offered no evidence to show that the replacement of the engine and tires of the truck was a result of theft damage rather than the big_number miles accumulated before the truck was stolen see 57_tc_245 leslie v commissioner tcmemo_1984_61 nor have petitioners shown that the replacement of the engine and tires did not exceed the damage or cause the truck to be restored to a condition better than that which it was in immediately before the theft see sec_1_165-7 income_tax regs they provided no evidence regarding the replacement of the stereo and glass among the receipts presented by petitioners however is one for dollar_figure for the repair of the seats of the truck the court accepts the receipt as evidence of damage to the truck as a result of the theft and the amount on the receipt is deductible to the extent permitted by sec_165 and the accuracy-related_penalty under sec_6662 sec_7491 imposes the burden of production in any court_proceeding on the commissioner with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 affd 378_f3d_432 5th cir in order to meet the burden of production under section c the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate higbee v commissioner supra once the commissioner meets his burden of production the taxpayer must come forward with evidence sufficient to persuade a court that the commissioner’s determination is incorrect id pincite respondent determined that a sec_6662 accuracy-related_penalty is due with respect to petitioners’ tax_return for sec_6662 imposes a penalty equal to percent of the portion of the underpayment attributable to negligence or disregard of rules or regulations sec_6662 and b the term negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard sec_6662 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs respondent has carried his burden of production in this case by showing that petitioners failed to fully substantiate their itemized_deductions in several categories the accuracy-related_penalty will apply unless petitioners demonstrate that there was reasonable_cause for the underpayment and that they acted in good_faith with respect to the underpayment sec_6664 whether a taxpayer acted with reasonable_cause and good_faith depends on the pertinent facts and circumstances mccallson v commissioner tcmemo_1993_ sec_1_6664-4 income_tax regs petitioners must show that they were not negligent 105_tc_324 petitioners failed to establish that they were not negligent in failing to retain documentation for their itemized_deductions they have failed to carry their burden_of_proof we sustain respondent’s determination that they are liable for the accuracy-related_penalty for reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
